— In consolidated proceedings to validate and invalidate a petition designating Martin Malave-Dilan as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the public office of Member of the New York State Assembly from the 54th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Slavin, J.), dated August 8, 1986, which dismissed the proceeding to validate the petition and granted the cross application to invalidate the petition.
Judgment affirmed, without costs or disbursements.
The record supports the determination by the Supreme Court, Kings County, that no attempt was made to serve the objector Roa, a necessary party. Therefore, the petition to validate was properly dismissed (see, Matter of Macri v D'Apice, 122 AD2d 905). Bracken, J. P., Niehoff, Eiber and Spatt JJ., concur.